Exhibit 10.2

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

By

BROCADE COMMUNICATIONS SYSTEMS, INC.,

and

THE OTHER PLEDGORS PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Agent

 

 

Dated as of January 20, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

PREAMBLE

   1

RECITALS

   1

AGREEMENT

   2 ARTICLE I DEFINITIONS AND INTERPRETATION

SECTION 1.1.

   DEFINITIONS    2

SECTION 1.2.

   INTERPRETATION    11

SECTION 1.3.

   RESOLUTION OF DRAFTING AMBIGUITIES    11

SECTION 1.4.

   PERFECTION CERTIFICATE    11 ARTICLE II GRANT OF SECURITY AND SECURED
OBLIGATIONS

SECTION 2.1.

   GRANT OF SECURITY INTEREST    11

SECTION 2.2.

   FILINGS    13 ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF
PLEDGED COLLATERAL

SECTION 3.1.

  

DELIVERY OF CERTIFICATED SECURITIES COLLATERAL

   13

SECTION 3.2.

  

PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL

   14

SECTION 3.3.

  

FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST

   14

SECTION 3.4.

  

OTHER ACTIONS

   15

SECTION 3.5.

  

JOINDER OF ADDITIONAL GUARANTORS

   17

SECTION 3.6.

  

SUPPLEMENTS; FURTHER ASSURANCES

   18

SECTION 3.7.

  

CERTIFICATES OF TITLE; CONTROL AGREEMENTS; ECT

   18

 

-i-



--------------------------------------------------------------------------------

     Page ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 4.1.

  

TITLE

   19

SECTION 4.2.

  

VALIDITY OF SECURITY INTEREST

   19

SECTION 4.3.

  

DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL

   19

SECTION 4.4.

  

OTHER FINANCING STATEMENTS

   19

SECTION 4.5.

  

LOCATION OF INVENTORY AND EQUIPMENT

   20

SECTION 4.6.

  

DUE AUTHORIZATION AND ISSUANCE

   20

SECTION 4.7.

  

CONSENTS, ETC.

   20

SECTION 4.8.

  

PLEDGED COLLATERAL

   20

SECTION 4.9.

  

INSURANCE

   20

SECTION 4.10.

  

CHIEF EXECUTIVE OFFICE; CHANGE OF NAME; JURISDICTION OF ORGANIZATION

   21 ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1.

  

PLEDGE OF ADDITIONAL SECURITIES COLLATERAL

   21

SECTION 5.2.

  

VOTING RIGHTS; DISTRIBUTIONS; ETC.

   21

SECTION 5.3.

  

DEFAULTS, ETC.

   23

SECTION 5.4.

  

CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF CAPITAL INTERESTS

   23 ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1.

  

GRANT OF INTELLECTUAL PROPERTY LICENSE

   23

SECTION 6.2.

  

PROTECTION OF COLLATERAL AGENT’S SECURITY

   24

SECTION 6.3.

  

AFTER-ACQUIRED PROPERTY

   24

SECTION 6.4.

  

LITIGATION

   25 ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1.

  

MAINTENANCE OF RECORDS

   25

SECTION 7.2.

  

LEGEND

   26

 

-ii-



--------------------------------------------------------------------------------

     Page ARTICLE VIII TRANSFERS

SECTION 8.1.

  

TRANSFERS OF PLEDGED COLLATERAL

   26 ARTICLE IX REMEDIES

SECTION 9.1.

  

REMEDIES

   26

SECTION 9.2.

  

NOTICE OF SALE

   28

SECTION 9.3.

  

WAIVER OF NOTICE AND CLAIMS

   28

SECTION 9.4.

  

CERTAIN SALES OF PLEDGED COLLATERAL

   29

SECTION 9.5.

  

NO WAIVER; CUMULATIVE REMEDIES

   30

SECTION 9.6.

  

CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY

   31 ARTICLE X APPLICATION OF PROCEEDS

SECTION 10.1.

  

APPLICATION OF PROCEEDS

   31 ARTICLE XI MISCELLANEOUS

SECTION 11.1.

  

CONCERNING COLLATERAL AGENT

   31

SECTION 11.2.

  

COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

   33

SECTION 11.3.

  

CONTINUING SECURITY INTEREST; ASSIGNMENT

   33

SECTION 11.4.

  

TERMINATION; RELEASE

   34

SECTION 11.5.

  

MODIFICATION IN WRITING

   36

SECTION 11.6.

  

NOTICES

   36

SECTION 11.7.

  

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

   36

SECTION 11.8.

  

SEVERABILITY OF PROVISIONS

   36

SECTION 11.9.

  

EXECUTION IN COUNTERPARTS

   36

SECTION 11.10.

  

BUSINESS DAYS

   37

SECTION 11.11.

  

NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

   37

SECTION 11.12.

  

NO CLAIMS AGAINST COLLATERAL AGENT

   37

SECTION 11.13.

  

NO RELEASE

   37

 

-iii-



--------------------------------------------------------------------------------

     Page

SECTION 11.14.

  

OBLIGATIONS ABSOLUTE

   38

SECTION 11.15.

  

INTERCREDITOR AGREEMENT

   38

SIGNATURES

      S-1

EXHIBIT 1

   Form of Issuer’s Acknowledgment   

EXHIBIT 2

   Form of Securities Pledge Amendment   

EXHIBIT 3

   Form of Joinder Agreement   

EXHIBIT 4

   Form of Copyright Security Agreement   

EXHIBIT 5

   Form of Patent Security Agreement   

EXHIBIT 6

   Form of Trademark Security Agreement   

EXHIBIT 7

   Form of Bailee’s Letter   

 

-iv-



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS, SECURITY INTERESTS
AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
SHALL BE AS SET FORTH IN, AND SUBJECT TO THE TERMS AND CONDITIONS OF (AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER OR THEREUNDER
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF), THE INTERCREDITOR AGREEMENT,
DATED AS OF JANUARY 20, 2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE CREDIT AGREEMENT SECURED
PARTIES, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES COLLATERAL AGENT,
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES COLLATERAL AGENT, WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES AUTHORIZED REPRESENTATIVE AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES AUTHORIZED REPRESENTATIVE
(ALL AS DEFINED THEREIN), AND EACH ADDITIONAL AUTHORIZED REPRESENTATIVE FROM
TIME TO TIME PARTY THERETO AND THE PLEDGORS HEREUNDER FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL CONTROL.

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of January 20, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation (the “Company”), and the other signatories
from to time to time party hereto (together with the Company, the “Pledgors”,
and each, including the Company, a “Pledgor”), in favor of Wells Fargo Bank,
National Association, in its capacity as collateral agent for the Secured
Parties (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S :

A. Pursuant to the Indenture (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Indenture”), dated as of January 20,
2010, among the Company, the other Pledgors and Wells Fargo Bank, National
Association, as trustee (the “Trustee”), the Company has issued 6.875% Senior
Secured Notes, due 2020 (the “Notes”) to the holders thereof (the “Holders”).



--------------------------------------------------------------------------------

C. The Company and each other Pledgor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Indenture and
the Collateral Documents and each is, therefore, willing to enter into this
Agreement.

D. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as defined below) to secure the payment and
performance of all of the Secured Obligations.

F. It is a condition to the obligations of the initial Holders to purchase the
Notes, that each Pledgor execute and deliver the applicable Collateral
Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Indenture, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC; provided that in any event, the following terms shall have the meanings
assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.

(c) The following terms shall have the following meanings:

“3-16 Excluded Property” shall have the meaning assigned to such term in the
last paragraph of Section 2.1.

 

-2-



--------------------------------------------------------------------------------

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall mean the administrative agent under the Credit
Agreement.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 7
hereto.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of California.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Company” shall have the meaning assigned to such term in the Preamble hereof.

“Company Obligations” shall mean any principal, interest, penalties, fees,
premiums, indemnifications, reimbursements, damages, guarantees and other
liabilities payable under the Notes, the Indenture and the Collateral Documents,
in each case, whether now or hereafter existing, renewed or restructured,
whether or not from time to time decreased or extinguished and later increased,
created or incurred, including without limitation interest accruing after the
commencement of a proceeding under the Bankruptcy Code and whether or not
allowed or allowable as a claim in any such proceeding.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

 

-3-



--------------------------------------------------------------------------------

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Assets” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement (including, without limitation, Intellectual Property Licenses) to
which any Pledgor is a party, in each case, only to the extent and for so long
as the terms of such permit, license or agreement or any Requirement of Law
applicable thereto, validly prohibit the creation by such Pledgor of a security
interest in such permit, license or agreement in favor of the Collateral Agent
(after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the
UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity);

(b) Equipment owned by any Pledgor on the date hereof or hereafter acquired and
any proceeds thereof that is subject to a Lien securing a purchase money
obligation or Capital Lease Obligation not prohibited by the Indenture if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds;

 

-4-



--------------------------------------------------------------------------------

(c) any intent-to-use trademark application to the extent and for so long as
creation by any Pledgor of a security interest therein would result in the loss
by such Pledgor of any material rights therein;

(d) with respect to any particular item of Pledged Collateral, provided, that
there is then outstanding under the Credit Agreement at least $125,000,000 in
aggregate debt and debt commitments, any Collateral with respect to which the
Administrative Agent shall reasonably determine in consultation with the Company
and confirm in writing by notice from the Administrative Agent to the Company (a
copy of such notice to be promptly delivered by the Company to the Trustee) that
the cost of obtaining a security interest in such assets is excessive in
relation to the benefits provided to the relevant secured parties of the
security interest afforded thereby;

(e) any property of a person existing at the time such person is merged into or
consolidated with any Pledgor that is subject to a Permitted Lien to the extent
the contract or other agreement in which such Lien is granted validly prohibits
the creation of any other Lien on such property;

(f) any asset only to the extent and for so long as the terms of any Requirement
of Law applicable thereto, validly prohibit the creation by a Pledgor of a
security interest in such asset in favor of the Collateral Agent (after giving
effect to the UCC of any applicable jurisdiction or any other applicable law
(including the Bankruptcy Code) or principles of equity);

(g) margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States (“FRB”)) to the
extent the creation of a security interest therein in favor of the
Administrative Agent or the Collateral Agent will result in a violation of
Regulation U issued by the FRB;

(h) any Capital Interests (other than Capital Interests of a wholly-owned
Subsidiary) if the granting of a security interest in such Capital Interests is
prohibited by the applicable joint venture, shareholder, stock purchase or
similar agreement (after giving effect to the UCC of any applicable jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity);

(i) motor vehicles and other equipment covered by certificates of title; and

(j) leases of real property;

provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets (unless such Proceeds,
substitutions or replacements would constitute Excluded Assets).

 

-5-



--------------------------------------------------------------------------------

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Premises, (iii) any and all other rights, claims,
choses-in-action and causes of action of such Pledgor against any other person
and the benefits of any and all collateral or other security given by any other
person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Pledged Collateral or any of the
Premises, (v) all lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Pledged Collateral or
any of the Premises, including all customer or tenant lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral or any of the Premises and
all media in which or on which any of the information or knowledge or data or
records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantor Obligations” shall mean, with respect to any Pledgor other than the
Company, all obligations of such Pledgor which may arise under, out of, or in
connection with this Agreement, and the guarantee by each such Pledgor of the
Notes, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or the
Trustee that are required to be paid by such Pledgor pursuant to the terms of
this Agreement, the Notes or the Indenture).

 

-6-



--------------------------------------------------------------------------------

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean all U.S. and foreign intellectual
property, including the Patents, Trademarks, Copyrights, Intellectual Property
Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Landlord Access Agreement” shall mean a landlord access agreement in favor of
the Collateral Agent, substantially in the form of such landlord access
agreement in favor of the Administrative Agent with respect to the same
landlord.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company or the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Collateral Agent, the
Trustee or the Holders under the Indenture, the Notes or any Collateral
Document, or of the ability of the Company or any Guarantor to perform its
material obligations under the Indenture, the Notes or any Collateral Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company or any Guarantor
of the Indenture, the Notes or any Collateral Document to which it is a party

 

-7-



--------------------------------------------------------------------------------

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Premises or (ii) to the business, results of operations, prospects
or condition, financial or otherwise, of any Pledgor.

“Mortgaged Property” shall mean (a) each real property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate and (b) each additional
real property, if any, which shall be subject to a Mortgage.

“Non-Controlling Authorized Representative Enforcement Date” has the meaning set
forth in the Intercreditor Agreement.

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
January 20, 2010, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Pledgor in favor of the Collateral Agent for the benefit of the Secured Parties
contemporaneously with the execution and delivery of each Joinder Agreement
executed in accordance with Section 3.5 hereof, in each case, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the Indenture or upon the request of the Collateral
Agent.

 

-8-



--------------------------------------------------------------------------------

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Capital Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Capital
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Capital Interests in each such issuer or
under any Organization Document of each such issuer, and the certificates,
instruments and agreements representing such Capital Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Capital Interests, (ii) all Capital Interests of
any issuer, which Capital Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Capital Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Capital Interests or under
any Organization Document of any such issuer, and the certificates, instruments
and agreements representing such Capital Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Capital Interests, from time to time acquired by such Pledgor
in any manner, and (iii) all Capital Interests issued in respect of the Capital
Interests referred to in clause (i) or (ii) upon any consolidation or merger of
any issuer of such Capital Interests; provided, however, that Pledged Securities
shall not include (i) any Capital Interests which are not required to be pledged
pursuant to the Indenture (including with respect to any existing controlled
foreign corporation (as defined in Section 957(a) of the Code)), including,
without limitation, Capital Interests of Foreign Subsidiaries that do not secure
any Obligations under the Credit Agreement (or any Guarantee thereof), (ii) any
margin stock (within the meaning of Regulation U issued by the FRB) to the
extent the creation of a security interest therein in favor of the Collateral
Agent will result in a violation of Regulation U issued by the FRB, (iii) any
Capital Interests (other than Capital Interest of a wholly-owned Subsidiary), if
the granting of a security interest in such Capital Interests is prohibited by
the applicable joint-venture, shareholder, stock purchase or similar agreement
(after giving effect to the UCC of any applicable jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity), and
(iv) to the extent not covered under the immediately preceding clauses
(i) through (iii), any and all other Excluded Assets and 3-16 Excluded Property.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

-9-



--------------------------------------------------------------------------------

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its properties or to which such Person
or any of its properties is subject.

“Secured Obligations” means the Company Obligations and the Guarantor
Obligations.

“Secured Parties” means the Collateral Agent, the Holders and the Trustee to the
Indenture.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

-10-



--------------------------------------------------------------------------------

SECTION 1.2. Interpretation. The rules of interpretation specified in the
Indenture shall be applicable to this Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Investment Property;

 

  (vii) all Intellectual Property Collateral;

 

  (viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

 

  (ix) all General Intangibles;

 

  (x) all Money and all Deposit Accounts;

 

-11-



--------------------------------------------------------------------------------

  (xi) all Supporting Obligations;

 

  (xii) all books and records relating to the Pledged Collateral; and

 

  (xiii) to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” (including all of the individual items
comprising Pledged Collateral) shall not include, any Excluded Assets or 3-16
Excluded Property and the Pledgors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Assets and shall provide to the Collateral Agent
such other information regarding the Excluded Assets as the Collateral Agent may
reasonably request.

The Pledged Collateral will also not include Capital Interests and other
securities of a Subsidiary to the extent that the pledge of such Capital
Interests and other securities results in the Company being required to file
separate financial statements of such Subsidiary with the SEC, but only to the
extent necessary to not be subject to such requirement (such Capital Interests
and other securities to the extent not included in the Pledged Collateral, the
“Rule 3-16 Excluded Property”). In addition, in the event that Rule 3-16 of
Regulation S-X under the Securities Act is amended, modified or interpreted by
the SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
Subsidiary of the Company due to the fact that such Subsidiary’s Capital
Interests or other securities secure the Notes, then the Capital Interests or
other securities of such Subsidiary shall automatically be deemed to be Rule
3-16 Excluded Property, but only to the extent necessary to not be subject to
such requirement. In such event, all Liens on such Capital Interests or other
securities shall be automatically released and this Agreement and any instrument
or document delivered pursuant to this Agreement may be amended or modified,
without the consent of the Trustee, the Collateral Agent or any Holder, to the
extent necessary to release the security interests in favor of the Collateral
Agent on the Capital Interests or other securities that are so deemed to no
longer constitute part of the Pledged Collateral. In the event that Rule 3-16 of
Regulation S-X under the Securities Act is amended, modified or interpreted by
the SEC to permit (or are replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would permit) such Subsidiary’s
Capital Interests or other securities to secure the Notes in excess of the
amount then pledged without the filing with the SEC (or any other governmental
agency) of separate financial statements of such Subsidiary, then the Capital
Interests or other securities of such Subsidiary shall automatically be deemed
to be a part of the Pledged Collateral but only to the extent necessary to not
be subject to any such financial statement requirement.

 

-12-



--------------------------------------------------------------------------------

SECTION 2.2. Filings. Subject to Section 3.7 and Section 11.15 hereof:

(a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the UCC of each applicable jurisdiction for
the filing of any financing statement or amendment relating to the Pledged
Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including the
filing of a financing statement describing the Pledged Collateral as “all assets
now owned or hereafter acquired by the Pledgor or in which Pledgor otherwise has
rights” other than Excluded Assets and 3-16 Excluded Property and (iii) in the
case of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent to the extent
necessary to complete such filings.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office and/or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Subject to
Section 11.15 hereof, each Pledgor represents and warrants that all
certificates, agreements or instruments representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Collateral Agent has a perfected security interest therein. Each Pledgor hereby
agrees that all certificates, agreements or instruments representing or
evidencing Securities Collateral acquired by such Pledgor after the date hereof
shall promptly (but in any event within five days after receipt thereof

 

-13-



--------------------------------------------------------------------------------

by such Pledgor) be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto. All certificated Securities Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Subject to
Section 11.15 hereof, each Pledgor represents and warrants that the Collateral
Agent has a perfected security interest in all uncertificated Pledged Securities
pledged by it hereunder that are in existence on the date hereof. Each Pledgor
hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, (i) cause the issuer to execute and
deliver to the Collateral Agent an acknowledgment of the pledge of such Pledged
Securities substantially in the form of Exhibit 1 hereto or such other form that
is reasonably satisfactory to the Collateral Agent, (ii) if necessary or
desirable to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Collateral Agent the right to transfer such
Pledged Securities under the terms hereof, (iii) upon request by the Collateral
Agent, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof, and (iv) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
(A) cause the Organization Documents of each such issuer that is a Wholly-Owned
Subsidiary of the Company to be amended to provide that such Pledged Securities
shall be treated as “securities” for purposes of the UCC and (B) cause such
Pledged Securities to become certificated and delivered to the Collateral Agent
in accordance with the provisions of Section 3.1; provided, that the items under
clauses (ii) and (iii) above shall not be required to the extent such items are
not required by the Administrative Agent under the Credit Agreement.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral, to the extent required to be perfected hereunder and
pursuant to the Indenture, have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificate. Each Pledgor agrees that at the sole cost and
expense of the Pledgors, to the extent required herein and in the Indenture,
such Pledgor will maintain the security interest created by this Agreement in
the Pledged Collateral as a perfected security interest subject only to Liens
permitted under the Indenture.

 

-14-



--------------------------------------------------------------------------------

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate.
Subject to Section 11.15 hereof, to the extent constituting Pledged Collateral,
each Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to
the Perfection Certificate has been properly endorsed, assigned and delivered to
the Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the Collateral
Agent, exceeds $500,000 in the aggregate for all Pledgors, the Pledgor acquiring
such Instrument or Tangible Chattel Paper shall promptly (but in any event
within ten days after receipt thereof) endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(b) Deposit Accounts. No Pledgor shall grant Control of any Deposit Account to
any person other than the Administrative Agent, the Collateral Agent or any
Applicable Collateral Agent (as defined under the Intercreditor Agreement).

(c) Securities Accounts and Commodity Accounts. No Pledgor shall grant Control
over any Investment Property to any person other than the Administrative Agent,
the Collateral Agent or any Applicable Collateral Agent (as defined under the
Intercreditor Agreement).

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10 to the Perfection
Certificate. Subject to Section 11.15 hereof, any amount payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, the Pledgor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof in

 

-15-



--------------------------------------------------------------------------------

writing and shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control of such Electronic Chattel Paper
under Section 9-105 of the UCC or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Collateral Agent has not been vested control within the meaning of
the statutes described in the immediately preceding sentence, does not exceed
$500,000 in the aggregate for all Pledgors. The Collateral Agent agrees with
such Pledgor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.

(e) Letter of Credit Rights. Subject to Section 11.15 hereof, at any time that
the Collateral Agent is the Applicable Collateral Agent under the Intercreditor
Agreement, if any Pledgor is at any time a beneficiary under a Letter of Credit
now or hereafter issued, such Pledgor shall promptly notify the Collateral Agent
thereof in writing and such Pledgor shall, at the request of the Collateral
Agent, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Administrative Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the Credit
Agreement or as otherwise provided under the Intercreditor Agreement. The
actions in the preceding sentence shall not be required to the extent that the
amount of any such Letter of Credit, together with the aggregate amount of all
other Letters of Credit for which the actions described above in clause (i) and
(ii) have not been taken, does not exceed $500,000 in the aggregate for all
Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims with a value in
excess of $500,000 other than those listed in Schedule 12 to the Perfection
Certificate. If any Pledgor shall at any time hold or acquire a Commercial Tort
Claim, such Pledgor shall immediately notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent. The requirement

 

-16-



--------------------------------------------------------------------------------

in the preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Collateral Agent does not have a
security interest, does not exceed $500,000 in the aggregate for all Pledgors.

(g) Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain a Bailee Letter and/or Landlord Access
Agreement as soon as practicable after the date hereof with respect to each
location set forth in Schedule 7(a)(I) of the Perfection Certificate where such
Pledgor maintains Pledged Collateral and where such Schedule 7(a)(I) indicates
that a Landlord Access Agreement or Bailee Letter is required. If reasonably
requested by the Collateral Agent, each Pledgor shall use commercially
reasonable efforts to obtain a Bailee Letter, Landlord Access Agreement and/or
landlord’s lien waiver, as applicable, from all such additional bailees and
landlords, as applicable, who from time to time have possession of any Pledged
Collateral; provided, that the requirement to deliver Landlord Access Agreements
and/or landlord’s lien waivers with respect to any such additional location set
forth in Schedule 7(a)(I) of the Perfection Certificate shall not apply to any
location where the value of the Pledged Collateral held in such location is less
than $200,000, provided that the aggregate value of the Pledged Collateral held
in all the locations not required to deliver Landlord Access Agreements and/or
landlord’s lien waivers is less than $500,000. In addition, a waiver of bailee’s
lien shall not be required if the value of the Pledged Collateral held by such
bailee is less than $10,000, provided that the aggregate value of the Pledged
Collateral held by all bailees who have not delivered a Bailee Letter is less
than $200,000 in the aggregate. Notwithstanding the foregoing, the Collateral
Agent shall not make any request for a Landlord Access Agreement, Bailee Letter
or other landlord’s waiver in respect of any property to the extent the same
shall not have been requested by and delivered to the Administrative Agent or
the Applicable Collateral Agent under the Intercreditor Agreement.

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Company which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Indenture, (a) to execute and
deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within
thirty (30) days of the date on which it was acquired or created or (b) in the
case of a Subsidiary organized outside of the United States required to pledge
any assets to the Collateral Agent, to execute and deliver to the Collateral
Agent such documentation as the Collateral Agent shall reasonably request and,
in each case with respect to clauses (a) and (b) above, upon such execution and
delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.

 

-17-



--------------------------------------------------------------------------------

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interest created hereby, all in form reasonably satisfactory to the Collateral
Agent and in such offices (including the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Collateral Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Without limiting
the generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors in accordance with the provisions
regarding payments of fees and expenses set forth in the Indenture.

SECTION 3.7. Notwithstanding anything to the contrary in this Agreement, any
other Collateral Document, the Indenture or otherwise, the Collateral Agent
shall not require (i) perfection of any security interest in motor vehicles or
other equipment covered by certificates of title, (ii) any perfection of a
security interest in Deposit Accounts or Securities Accounts by way of control
agreements or (iii) that security interests in the Pledged Collateral be
perfected in any jurisdiction outside of the United States prior to the
occurrence of an Event of Default.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Liens permitted under the Indenture, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others. In addition, no Liens
or claims exist on the Securities Collateral, other than as permitted by the
Indenture.

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Pledged
Collateral. The security interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
Pledged Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Liens permitted by the Indenture.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Liens permitted by the Indenture. Except as permitted
in the Indenture, there is no agreement, order, judgment or decree, and no
Pledgor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgor’s obligations or the rights of the
Collateral Agent hereunder.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Lien with respect to such Permitted Lien. No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Pledged Collateral, except financing
statements and other statements and instruments filed or to be filed in respect
of and covering the security interests granted by such Pledgor to the holder of
the Liens permitted by the Indenture.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.5. Location of Inventory and Equipment. Except in the ordinary course
of business consistent with prudent business practice, it shall not move any
Equipment or Inventory which is material to the business of such Pledgor, to any
location, other than any location that is listed in the relevant Schedules to
the Perfection Certificate, unless (i) it shall have given the Collateral Agent
not less than 30 days’ prior written notice (in the form of a certificate of a
Responsible Officer) of its intention so to do, clearly describing such new
location and providing such other information in connection therewith as the
Collateral Agent may request, (ii) to the extent applicable with respect to such
new location, such Pledgor shall have complied with Section 3.4(f).

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.

SECTION 4.7. Consents, etc. Subject to Section 11.15 hereof, in the event that
the Collateral Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in this Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other person therefor, then, upon the reasonable request of the Collateral
Agent, such Pledgor agrees to use its best efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.

SECTION 4.8. Pledged Collateral. As of the date hereof, all information set
forth herein, including the schedules hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects. As of the date hereof, the
Pledged Collateral described on the schedules to the Perfection Certificate
constitutes all of the property of such type of Pledged Collateral owned or held
by the Pledgors.

SECTION 4.9. Insurance. Subject to Section 11.15 hereof, in the event that the
proceeds of any insurance claim are paid to any Pledgor after the Collateral
Agent has exercised its right to foreclose after an Event of Default, such Net
Cash Proceeds shall be held in trust for the benefit of the Collateral Agent and
immediately after receipt thereof shall be paid to the Collateral Agent for
application in accordance with the Indenture.

 

-20-



--------------------------------------------------------------------------------

SECTION 4.10. Chief Executive Office; Change of Name; Jurisdiction of
Organization. No Pledgor will effect any change (i) to its legal name, (ii) in
the location of any Pledgor’s chief executive office, (iii) in its identity or
organizational structure, (iv) in its organizational identification number, if
any, or (iv) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless (A) it shall have
given the Collateral Agent promptly but in any event within 15 days after such
change, written notice clearly describing such change and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (B) it shall take all action necessary to maintain the perfection
and priority of the security interest of the Collateral Agent for the benefit of
the Secured Parties in the Collateral. Each Pledgor agrees to promptly provide
the Collateral Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence. Each Pledgor also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Pledged Collateral which is
material to such Pledgor’s business or at which such material Pledged Collateral
is located (including the establishment of any such new office or facility)
other than changes in location to a Mortgaged Property or a leased property
subject to a Landlord Access Agreement.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Subject to
Section 11.15 hereof, each Pledgor shall, upon obtaining any Pledged Securities
or Intercompany Notes of any person, accept the same in trust for the benefit of
the Collateral Agent, and promptly (but in any event within ten days after
receipt thereof) deliver to the Collateral Agent a pledge amendment, duly
executed by such Pledgor, in substantially the form of Exhibit 2 hereto (each, a
“Pledge Amendment”), and deliver to the Collateral Agent the certificates and
other documents required under Section 3.1 and Section 3.2 hereof in respect of
the additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or Intercompany
Notes. Each Pledgor hereby authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.

 

-21-



--------------------------------------------------------------------------------

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Indenture; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of Pledged Securities shall to the extent required under the
applicable Sections of Article III above, and subject to Section 11.15 hereof,
be forthwith delivered to the Collateral Agent to hold as Pledged Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Pledgor
and be promptly (but in any event within ten days after receipt thereof)
delivered to the Collateral Agent, as Pledged Collateral in the same form as so
received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Subject to Section 11.15 hereof, upon the occurrence and during the
continuance of any Event of Default:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.

(d) Subject to Section 11.15 hereof, each Pledgor shall, at its sole cost and
expense, from time to time execute and deliver to the Collateral Agent
appropriate instruments as the Collateral Agent may request in order to permit
the Collateral Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

 

-22-



--------------------------------------------------------------------------------

(e) Subject to Section 11.15 hereof, all Distributions which are received by any
Pledgor contrary to the provisions of Section 5.2(a)(ii) hereof shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Pledgor and shall immediately be paid over to the
Collateral Agent, as Pledged Collateral in the same form as so received (with
any necessary endorsement).

SECTION 5.3. Defaults, etc. Subject to Section 11.15 hereof, each Pledgor hereby
represents and warrants that (i) such Pledgor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which such Pledgor is a party relating to the
Pledged Securities pledged by it, and such Pledgor is not in violation of any
other provisions of any such agreement to which such Pledgor is a party, or
otherwise in default or violation thereunder, (ii) no Securities Collateral
pledged by such Pledgor is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
person with respect thereto, and (iii) as of the date hereof, there are no
certificates, instruments, documents or other writings (other than the
Organization Documents and certificates representing such Pledged Securities
that have been delivered to the Collateral Agent, which evidence any Pledged
Securities of such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Capital
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) Subject to Section 11.15 hereof, in the case of each Pledgor which is a
partner, shareholder or member, as the case may be, in a partnership, limited
liability company or other entity, such Pledgor hereby consents to the extent
required by the applicable Organization Document to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Securities in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Securities to the Collateral Agent, or to its nominee and to the
substitution of the Collateral Agent, or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. Subject to Section 11.15
hereof, for the purpose of enabling the Collateral Agent, during the continuance
of an Event of Default, to exercise rights and remedies under Article IX hereof
at such time as it shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby

 

-23-



--------------------------------------------------------------------------------

grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located and to the extent the same is not
Excluded Assets. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.

SECTION 6.2. Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) upon such Pledgor obtaining knowledge thereof, promptly
notify the Collateral Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto including a levy or threat of levy or any legal
process against any Material Intellectual Property Collateral, (iii) diligently
keep adequate records respecting all Material Intellectual Property Collateral
and (iv) furnish to the Collateral Agent on an annual basis, by no later than
January 20th of each year, commencing with January 20, 2011, reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (c) of
the definition of Excluded Assets, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or
(ii) shall automatically constitute Intellectual Property Collateral as if such
would have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party to the extent the same is not
Excluded Assets. Each Pledgor shall provide to the Collateral Agent written
notice of any of the foregoing and confirm the attachment of the Lien and
security interest created by this Agreement to any rights described in clauses
(i) and (ii) above by execution of an instrument in form reasonably acceptable
to the Collateral Agent and the filing of any instruments or statements as shall
be reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral, in each case
subject to Section 11.15 hereof. Further, each Pledgor authorizes the Collateral
Agent to modify this Agreement by amending Schedules 11(a) and 11(b) to the
Perfection Certificate to include any Intellectual Property Collateral of such
Pledgor acquired or arising after the date hereof.

 

-24-



--------------------------------------------------------------------------------

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Subject to Section 11.15 hereof, upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right
but shall in no way be obligated to file applications for protection of the
Material Intellectual Property Collateral and/or bring suit in the name of any
Pledgor, the Collateral Agent or the Secured Parties to enforce the Material
Intellectual Property Collateral and any license thereunder. In the event of
such suit, each Pledgor shall, at the reasonable request of the Collateral
Agent, do any and all lawful acts and execute any and all documents requested by
the Collateral Agent in aid of such enforcement and the Pledgors shall promptly
reimburse and indemnify the Collateral Agent for all reasonable costs and
expenses incurred by the Collateral Agent in the exercise of its rights under
this Section 6.4 in accordance with the Indenture, provided, that the Pledgors
shall only be liable for the costs and expenses of the Collateral Agent and the
Trustee, and not of any other Secured Party. In the event that the Collateral
Agent shall elect not to bring suit to enforce the Material Intellectual
Property Collateral following any such Event of Default, each Pledgor agrees, at
the reasonable request of the Collateral Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of such Material Intellectual
Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of Receivables, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Subject to Section 11.15 hereof, each Pledgor shall, at such
Pledgor’s sole cost and expense, upon the Collateral Agent’s demand made at any
time after the occurrence and during the continuance of any Event of Default,
deliver all tangible evidence of Receivables, including all documents evidencing
Receivables and any books and records relating thereto to the Collateral Agent
or to its representatives (copies of which evidence and books and records may be
retained by such Pledgor). Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may transfer a full and complete copy of
any Pledgor’s books, records, credit information, reports, memoranda and all
other writings relating to the Receivables to and for the use by any person that
has acquired or is contemplating acquisition of an interest in the Receivables
or the Collateral Agent’s security interest therein without the consent of any
Pledgor.

 

-25-



--------------------------------------------------------------------------------

SECTION 7.2. Legend. Subject to Section 11.15 hereof, upon the occurrence and
during the continuance of any Event of Default, each Pledgor shall legend, at
the request of the Collateral Agent and in form and manner satisfactory to the
Collateral Agent, the Receivables and the other books, records and documents of
such Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the Collateral
Agent for the benefit of the Secured Parties and that the Collateral Agent has a
security interest therein.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Indenture, this Agreement or the Intercreditor Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Subject to Section 11.15 hereof, upon the occurrence and
during the continuance of any Event of Default, the Collateral Agent may from
time to time exercise in respect of the Pledged Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt

 

-26-



--------------------------------------------------------------------------------

by any such obligor of such instruction, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly (but in no event later than one (1) Business Day after
receipt thereof) pay such amounts to the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by

 

-27-



--------------------------------------------------------------------------------

such person at such sale. Each purchaser, assignee, licensee or recipient at any
such sale shall acquire the property sold, assigned or licensed absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives, to the fullest extent permitted by law, all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Collateral
Agent shall not be obligated to make any sale of the Pledged Collateral or any
part thereof regardless of notice of sale having been given. The Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the
Collateral Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Subject to Section 11.15 hereof, any sale of, or
the grant of options to purchase, or any other realization upon, any Pledged
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Pledged
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Pledgor.

 

-28-



--------------------------------------------------------------------------------

SECTION 9.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.

(c) Subject to Section 11.15 hereof, notwithstanding the foregoing, each Pledgor
shall, upon the occurrence and during the continuance of any Event of Default,
at the reasonable request of the Collateral Agent, for the benefit of the
Collateral Agent, cause any registration, qualification under or compliance with
any Federal or state securities law or laws to be effected with respect to all
or any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Securities Collateral including registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Collateral Agent to be kept advised
in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, shall furnish to the Collateral
Agent such number of prospectuses, offering circulars or other documents
incident thereto as the Collateral Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the

 

-29-



--------------------------------------------------------------------------------

Collateral Agent and all others participating in the distribution of such
Securities Collateral against all claims, losses, damages and liabilities caused
by any untrue statement (or alleged untrue statement) of a material fact
contained therein (or in any related registration statement, notification or the
like) or by any omission (or alleged omission) to state therein (or in any
related registration statement, notification or the like) a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(d) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the SEC thereunder, as the same are from
time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Collateral Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

 

-30-



--------------------------------------------------------------------------------

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. Subject
to Section 11.15 hereof, if any Event of Default shall have occurred and be
continuing, upon the written demand of the Collateral Agent, each Pledgor shall
execute and deliver to the Collateral Agent an assignment or assignments of the
Intellectual Property Collateral and such other documents, in each case to the
extent not Excluded Assets, as are necessary or appropriate to carry out the
intent and purposes hereof. Within five (5) Business Days of written notice
thereafter from the Collateral Agent, each Pledgor shall make available to the
Collateral Agent, to the extent within such Pledgor’s power and authority, such
personnel in such Pledgor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Pledgor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Pledgor under the Intellectual Property Collateral, and such
persons shall be available to perform their prior functions on the Collateral
Agent’s behalf.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds. Subject to Section 11.15 hereof, the
proceeds received by the Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Pledged Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, in accordance with the Indenture.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture. The Collateral Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral), in accordance with this Agreement and
the Indenture, in each case subject to the terms and provisions of the
Intercreditor Agreement as provided in Section 11.15 hereof. The Collateral
Agent is authorized and empowered to appoint one or more co-Collateral Agents or
sub-agents or attorneys-in-fact as it deems necessary or appropriate in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Indenture. Upon the acceptance of any appointment as
the Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with

 

-31-



--------------------------------------------------------------------------------

all the rights, powers, privileges and duties of the retiring Collateral Agent
under this Agreement, and the retiring Collateral Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Collateral Agent’s resignation, the provisions hereof shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c) The Collateral Agent shall be entitled to rely conclusively upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) Subject to Section 11.15 hereof, if any item of Pledged Collateral also
constitutes collateral granted to the Collateral Agent under any other deed of
trust, mortgage, security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral, the Collateral Agent, in its sole
discretion, shall select which provision or provisions shall control.

(e) The Collateral Agent may conclusively rely on advice of counsel as to
whether any or all UCC financing statements of the Pledgors need to be amended
as a result of any of the changes described in Section 4.10 hereof. If any
Pledgor fails to provide information to the Collateral Agent about such changes
on a timely basis, the Collateral Agent shall not be liable or responsible to
any party for any failure to maintain a perfected security interest in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.

(f) Whenever reference is made in this Agreement to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted

 

-32-



--------------------------------------------------------------------------------

by the Collateral Agent or to any election, decision, opinion, acceptance, use
of judgment, expression of satisfaction or other exercise of discretion, rights
or remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such advice or concurrence of the Holders, as it deems
appropriate. This provision is intended solely for the benefit of the Collateral
Agent and its successors and permitted assigns and is not intended to and will
not entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.

SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. Subject to Section 11.15 hereof, if any Pledgor shall fail to
perform any covenants contained in this Agreement or if any representation or
warranty on the part of any Pledgor contained herein shall be breached, the
Collateral Agent may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach (but only after any applicable grace periods
provided for in the Indenture), and may expend funds for such purpose; provided,
however, that the Collateral Agent shall in no event be bound to inquire into
the validity of any tax, Lien, imposition or other obligation which such Pledgor
fails to pay or perform as and when required hereby and which such Pledgor does
not contest in accordance with the provisions of the Indenture. Any and all
amounts so expended by the Collateral Agent shall be paid by the Pledgors in
accordance with the Indenture. Neither the provisions of this Section 11.2 nor
any action taken by the Collateral Agent pursuant to the provisions of this
Section 11.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Indenture, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Indenture and the Intercreditor
Agreement. Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

 

-33-



--------------------------------------------------------------------------------

SECTION 11.4. Termination; Release.

When all the Secured Obligations (other than contingent indemnification
obligations not yet due and payable) have been paid in full, this Agreement
shall terminate. Upon termination of this Agreement the Pledged Collateral shall
be released from the Lien of this Agreement. In addition to the foregoing, the
Liens on the Collateral will be automatically released, without the need for any
action by the Collateral Agent or any other Secured Party, as follows:

(a) with respect to any Collateral securing the Note Guarantee of any Guarantor,
when such Guarantor’s Note Guarantee is released in accordance with the terms of
the Indenture;

(b) upon payment in full of principal, interest and all other obligations on the
Notes issued under the Indenture;

(c) with the consent the Holders of two-thirds in aggregate principal amount of
the Notes, including, without limitation, consents obtained in connection with a
tender offer or exchange offer for, or purchase of, Notes;

(d) in connection with any disposition of Pledged Collateral (but excluding any
transaction subject to Article V of the Indenture where the recipient is
required to become the obligor on the Notes or a Guarantor) that is permitted by
the Indenture;

(e) with respect to any particular item of Pledged Collateral, provided that
there is then outstanding under the Credit Agreement at least $125,000,000 in
aggregate debt and debt commitments, upon release by the Administrative Agent of
the Liens on such item of Pledged Collateral securing the Obligations under the
Credit Agreement;

(f) upon the exercise by the Company of its legal defeasance or covenant
defeasance options, or the satisfaction and discharge of the Company’s
obligations under Article 8 or Article 13, as applicable, of the Indenture; or

(g) upon the release or discharge of the Liens securing obligations under each
of the Credit Facilities or any Guarantees thereof on any Pledged Collateral
(with respect to the Lien on such Pledged Collateral); provided that the ratings
then assigned to the Notes by both Moody’s and S&P will be, after giving effect
to such release or discharge, Investment Grade Ratings, and a Suspension Period
is then in effect.

provided, that, in the case of any release in whole pursuant to clauses (b) or
(f) above, all amounts then due and owing to the Trustee under the Indenture,
the Notes and the Note Guarantees and the Collateral Documents have been paid.

 

-34-



--------------------------------------------------------------------------------

In addition, in accordance with Section 2.1 above, the liens on any 3-16
Excluded Property will be automatically released to the extent necessary for any
such Subsidiary of the Company not to be subject to any requirement pursuant to
Rule 3-16 of Regulation S-X under the Securities Act, due to the fact that such
Subsidiary’s capital stock secures the Notes, to file separate financial
statements with the SEC.

Upon such release or any release of Collateral or any part thereof in accordance
with the provisions of this Agreement, the Indenture or the Intercreditor
Agreement, upon the request and at the sole cost and expense of the Company and
the Guarantors, the Collateral Agent shall:

(1) assign, transfer and deliver to the Company or the applicable Guarantor, as
the case may be, against receipt and without recourse to or warranty by the
Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Collateral or any part thereof to be
released as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms of the Collateral
Documents;

(2) execute and deliver UCC financing statement amendments or releases (which
shall be prepared by the Company or any Guarantor) to the extent necessary to
delete such Collateral or any part thereof to be released from the description
of assets in any previously filed financing statements; and

(3) execute and deliver such documents, instruments or statements (which shall
be prepared by the Company) and take such other action as the Company may
request to cause to be released and reconveyed to the Company, or the applicable
Guarantor, as the case may be, such Collateral or any part thereof to be
released and to evidence or confirm that such Collateral or any part thereof to
be released has been released from the Liens of each of the Indenture and each
of the Collateral Documents.

Notwithstanding any provision to the contrary herein, as and when requested by
the Company or any Pledgor, and upon direction from the Trustee, the Collateral
Agent shall execute and deliver UCC financing statement amendments or releases
(which shall be prepared by the Company or a Pledgor) to the extent necessary to
delete Excluded Assets from the description of assets in any previously filed
financing statements. If requested in writing by the Company or any Pledgor, and
as directed by the Trustee, the Collateral Agent shall execute and deliver such
documents, instruments or statements (which shall be prepared by the Company or
any Pledgor) and to take such other action as the Company, such Pledgor or the
Trustee may request to cause to be released and reconveyed to the Company, or
the applicable Pledgor, as the case may be, such Excluded Assets described in
the immediately preceding sentence and to evidence or confirm that such Excluded
Assets have been released from the Liens on the Collateral created hereunder.
The Collateral Agent shall execute and deliver such documents, instruments and
statements and shall take all such actions promptly upon receipt of any
directions from the Trustee.

 

-35-



--------------------------------------------------------------------------------

Upon such release or any release of Pledged Collateral or any part thereof in
accordance with the provisions of this Agreement, the Indenture or the
Intercreditor Agreement, and without in any way effecting any automatic release,
the Collateral Agent shall, upon the request and at the sole cost and expense of
the Pledgors, assign, transfer and deliver to Pledgor, against receipt and
without recourse to or warranty by the Collateral Agent except as to the fact
that the Collateral Agent has not encumbered the released assets, such of the
Pledged Collateral or any part thereof to be released (in the case of a release)
as may be in possession of the Collateral Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Pledged Collateral, proper documents and instruments (including UCC-3
termination financing statements or releases) acknowledging the termination
hereof or the release of such Pledged Collateral, as the case may be.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Indenture and Intercreditor Agreement
and unless in writing and signed by the applicable Pledgor and the Collateral
Agent. Any amendment, modification or supplement of or to any provision hereof,
any waiver of any provision hereof and any consent to any departure by any
Pledgor from the terms of any provision hereof in each case shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement or any
other document evidencing the Secured Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Indenture, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Company set forth in the
Indenture and as to the Collateral Agent, addressed to it at the address set
forth in the Indenture, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 14.08 and 14.09 of the Indenture are incorporated
herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

 

-36-



--------------------------------------------------------------------------------

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Indenture, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.

SECTION 11.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other
Collateral Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Indenture or the other Collateral Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Pledged Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Pledged Collateral hereunder. The
obligations of each Pledgor contained in this Section 11.13 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement, the Indenture and the other Collateral Documents.

 

-37-



--------------------------------------------------------------------------------

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Indenture or any other
Collateral Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture or any Collateral Document
or any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture or any Collateral Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15. Intercreditor Agreement. (a) Notwithstanding anything to the
contrary contained in this Agreement, the Liens, security interests and rights
granted pursuant to this Agreement or any other Collateral Document shall be as
set forth in, and subject to the terms and conditions of (and the exercise of
any right or remedy by the Collateral Agent hereunder or thereunder shall be
subject to the terms and conditions of), the Intercreditor Agreement. In the
event of any conflict between this Agreement or any other Collateral Document
and the Intercreditor Agreement, the Intercreditor Agreement shall control, and
no right, power, or remedy granted to the Collateral Agent or any Secured Party
hereunder or under any other Collateral Document shall be exercised by the
Collateral Agent or any Secured Party, and no direction shall be given by the
Collateral Agent or any Secured Party in contravention of the Intercreditor
Agreement.

(b) Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Collateral Agent
(and the Secured Parties) shall be subject to the terms of the Intercreditor
Agreement, and, with respect to the Collateral, until either (i) no Obligations
under the Credit Agreement remain outstanding or (ii) a Non-Controlling
Authorized Representative Enforcement Date occurs, any and all obligations of
the Pledgors hereunder or under any other Collateral Document with respect to
the delivery or control of any Collateral, the notation of any lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person, in each case in connection with any and all
Collateral,

 

-38-



--------------------------------------------------------------------------------

and any representation with respect to any of the above (it being acknowledged
that, without limitation, such shall apply to the representations made under
Section 3.1, 3.4(a) and elsewhere under this Agreement on the date of this
Agreement), shall be deemed to be satisfied if such Pledgor, as applicable,
delivers such Collateral to the Administrative Agent or such other Applicable
Collateral Agent in accordance with the relevant provisions of the Intercreditor
Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

BROCADE COMMUNICATIONS SYSTEMS, INC., as Pledgor By:   /s/ Richard Deranleau  
Name:    Richard Deranleau   Title:   Vice President and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BROCADE COMMUNICATIONS SYSTEMS SKYPORT LLC, as Pledgor By:   /s/ Richard
Deranleau   Name:    Richard Deranleau   Title:   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

INRANGE TECHNOLOGIES CORPORATION, as Pledgor By:   /s/ Richard Deranleau  
Name:    Richard Deranleau   Title:   Chief Financial Officer

 

S-3



--------------------------------------------------------------------------------

MCDATA CORPORATION, as Pledgor By:   /s/ Richard Deranleau   Name:    Richard
Deranleau   Title:   Chief Financial Officer

 

S-4



--------------------------------------------------------------------------------

MCDATA SERVICES CORPORATION, as Pledgor By:   /s/ Richard Deranleau   Name:   
Richard Deranleau   Title:   Treasurer

 

S-5



--------------------------------------------------------------------------------

STRATEGIC BUSINESS SYSTEMS, INC., as Pledgor By:   /s/ Jean Furter   Name:   
Jean Furter   Title:   Treasurer

 

S-6



--------------------------------------------------------------------------------

FOUNDRY NETWORKS, LLC, as Pledgor By:   /s/ Richard Deranleau   Name:    Richard
Deranleau   Title:   Chief Financial Officer

 

S-7



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association,

as Collateral Agent

By:   /s/ Maddy Hall   Name:    Maddy Hall   Title:   Vice President

 

S-8



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of January 20, 2010, made by BROCADE COMMUNICATIONS
SYSTEMS, INC., a Delaware corporation (the “Company”), the Pledgors party
thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”), relating to the Company’s 6.875% Senior Secured Notes due 2020,
(ii) agrees promptly to note on its books the security interests granted to the
Collateral Agent and confirmed under the Security Agreement, (iii) agrees that,
subject to the Intercreditor Agreement and Section 11.15 of the Security
Agreement, it will comply with instructions of the Collateral Agent with respect
to the applicable Securities Collateral (including all Capital Interests of the
undersigned to the extent they constitute Securities Collateral) without further
consent by the applicable Pledgor, (iv) agrees to notify the Collateral Agent
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the
Collateral Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee. Notwithstanding the foregoing, it is hereby
acknowledged that the security interest referred to above in all pledged
Securities Collateral for which the undersigned is the issuer, shall not extend
to, and shall not include, any 3-16 Excluded Property.

 

[                                                                         ] By:
      Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [            ], 2010, is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
January 20, 2010, made by BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware
corporation (the “Company”), the Pledgors party thereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”), relating to the
Company’s 6.875% Senior Secured Notes due 2020. The undersigned hereby agrees
that this Securities Pledge Amendment may be attached to the Security Agreement
and that the Pledged Securities and/or Intercompany Notes listed on this
Securities Pledge Amendment shall be deemed to be and shall become part of the
Pledged Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

   CLASS
OF STOCK
OR
INTERESTS    PAR
VALUE    CERTIFICATE
NO(S).    NUMBER OF
SHARES
OR
INTERESTS    PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER CAPITAL
INTERESTS OF ISSUER                                                            
                             



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

   PRINCIPAL
AMOUNT    DATE OF
ISSUANCE    INTEREST
RATE    MATURITY
DATE                                                            

 

BROCADE COMMUNICATIONS SYSTEMS, INC., as Pledgor By:       Name:   Title:

 

AGREED TO AND ACCEPTED: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral
Agent By:       Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

           

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of January 20, 2010,
made by BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware corporation (the
“Company”), the Pledgors party thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity and together with any
successors in such capacity, the “Collateral Agent”), relating to the Company’s
6.875% Senior Secured Notes due 2020.

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [            ] (the “New Pledgor”), pursuant to Section 3.5 of
the Security Agreement. The New Pledgor hereby agrees to be bound as a Pledgor
party to the Security Agreement by all of the terms, covenants and conditions
set forth in the Security Agreement to the same extent that it would have been
bound if it had been a signatory to the Security Agreement on the date of the
Security Agreement. The New Pledgor also hereby agrees to be bound as a party by
all of the terms, covenants and conditions applicable to it set forth in the
Indenture to the same extent that it would have been bound if it had been a
signatory to the Indenture on the execution date of the Indenture. Without
limiting the generality of the foregoing, the New Pledgor hereby grants and
pledges to the Collateral Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and



--------------------------------------------------------------------------------

interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Pledgor under the Security Agreement. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement and the Indenture.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Indenture, as applicable, with respect to the New Pledgor.
Such supplements shall be deemed to be part of the Security Agreement or the
Indenture, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:       Name:   Title:

AGREED TO AND ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:       Name:  
Title:

[Schedules to be attached]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of Copyright Security Agreement]

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS, SECURITY INTERESTS
AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
SHALL BE AS SET FORTH IN, AND SUBJECT TO THE TERMS AND CONDITIONS OF (AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER OR THEREUNDER
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF), THE INTERCREDITOR AGREEMENT,
DATED AS OF JANUARY 20, 2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE CREDIT AGREEMENT SECURED
PARTIES, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES COLLATERAL AGENT,
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES COLLATERAL AGENT, WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES AUTHORIZED REPRESENTATIVE AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES AUTHORIZED REPRESENTATIVE
(ALL AS DEFINED THEREIN), AND EACH ADDITIONAL AUTHORIZED REPRESENTATIVE FROM
TIME TO TIME PARTY THERETO AND THE PLEDGORS HEREUNDER FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL CONTROL.

Copyright Security Agreement

Copyright Security Agreement, dated as of January 20, 2010, by BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation and [            ] (the
“Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as collateral agent pursuant to the Security Agreements (as defined below) (in
such capacity, the “Collateral Agent”).



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture (the “2018 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.625% Senior Secured
Notes due 2018 (the “2018 Notes”) to the holders thereof;

WHEREAS, pursuant to the Indenture (the “2020 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.875% Senior Secured
Notes due 2020 (the “2020 Notes”) to the holders thereof;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2018
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2018 Security Agreements”) in favor
of the Collateral Agent under the 2018 Indenture pursuant to which the Pledgor
is required to execute and deliver this Copyright Security Agreement;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2020
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2020 Security Agreement” and,
together with the 2018 Security Agreement, the “Security Agreements”) in favor
of the collateral agent under the 2020 Indenture pursuant to which the Pledgor
is required to execute and deliver this Copyright Security Agreement;

NOW, THEREFORE in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreements and used herein have the meaning given to them in the
Security Agreements.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreements and
Pledgor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreements, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreements, the provisions of
the Security Agreements shall control unless the Collateral Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations (as
defined in each of the Security Agreements) (other than contingent
indemnification obligations not yet due and payable) and termination of the
Security Agreements, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Copyrights and Proceeds under this Copyright Security Agreement. In addition,
the Liens on the Copyrights and Proceeds thereof will be automatically released,
without the need for any action by the Collateral Agent or any other Secured
Party, in accordance with the provisions of Section 11.4 of each of the Security
Agreements.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGOR] By:       Name:   Title:

Accepted and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:       Name:  
Title:

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

PLEDGOR

  

REGISTRATION
NUMBER

  

TITLE

     

Copyright Applications:

 

PLEDGOR

  

APPLICATION
NUMBER

  

TITLE

     

 

-5-



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of Patent Security Agreement]

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS, SECURITY INTERESTS
AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
SHALL BE AS SET FORTH IN, AND SUBJECT TO THE TERMS AND CONDITIONS OF (AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER OR THEREUNDER
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF), THE INTERCREDITOR AGREEMENT,
DATED AS OF JANUARY 20, 2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE CREDIT AGREEMENT SECURED
PARTIES, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES COLLATERAL AGENT,
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES COLLATERAL AGENT, WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES AUTHORIZED REPRESENTATIVE AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES AUTHORIZED REPRESENTATIVE
(ALL AS DEFINED THEREIN), AND EACH ADDITIONAL AUTHORIZED REPRESENTATIVE FROM
TIME TO TIME PARTY THERETO AND THE PLEDGORS HEREUNDER FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL CONTROL.

Patent Security Agreement

Patent Security Agreement, dated as of January 20, 2010, by BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation, and
[                        ] (the “Pledgor”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION., in its capacity as collateral agent pursuant to the
Security Agreements (as defined below) (in such capacity, the “Collateral
Agent”).



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture (the “2018 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.625 % Senior Secured
Notes due 2018 (the “2018 Notes”) to the holders thereof;

WHEREAS, pursuant to the Indenture (the “2020 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.875% Senior Secured
Notes due 2020 (the “2020 Notes”) to the holders thereof;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2018
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2018 Security Agreements”) in favor
of the Collateral Agent under the 2018 Indenture pursuant to which the Pledgor
is required to execute and deliver this Patent Security Agreement;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2020
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2020 Security Agreement” and,
together with the 2018 Security Agreement, the “Security Agreements”) in favor
of the collateral agent under the 2020 Indenture pursuant to which the Pledgor
is required to execute and deliver this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreements and used herein have the meaning given to them in the
Security Agreements.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) Patents of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreements and the
Pledgor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreements, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreements, the provisions of the
Security Agreements shall control unless the Collateral Agent shall otherwise
determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations (as
defined in each of the Security Agreements) (other than contingent
indemnification obligations not yet due and payable) and termination of the
Security Agreements, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the Patents
and Proceeds under this Patent Security Agreement. In addition, the Liens on the
Patents and Proceeds thereof will be automatically released, without the need
for any action by the Collateral Agent or any other Secured Party, in accordance
with the provisions of Section 11.4 of each of the Security Agreements.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:   Title:

Accepted and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:       Name:  
Title:

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

PLEDGOR

  

REGISTRATION
NUMBER

  

TITLE

     

Patent Applications:

 

PLEDGOR

  

APPLICATION
NUMBER

  

TITLE

     

 

-5-



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of Trademark Security Agreement]

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS, SECURITY INTERESTS
AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
SHALL BE AS SET FORTH IN, AND SUBJECT TO THE TERMS AND CONDITIONS OF (AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER OR THEREUNDER
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF), THE INTERCREDITOR AGREEMENT,
DATED AS OF JANUARY 20, 2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE CREDIT AGREEMENT SECURED
PARTIES, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES COLLATERAL AGENT,
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES COLLATERAL AGENT, WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS 2018 NOTES AUTHORIZED REPRESENTATIVE AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS 2020 NOTES AUTHORIZED REPRESENTATIVE
(ALL AS DEFINED THEREIN), AND EACH ADDITIONAL AUTHORIZED REPRESENTATIVE FROM
TIME TO TIME PARTY THERETO AND THE PLEDGORS HEREUNDER FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT SHALL CONTROL.

Trademark Security Agreement

Trademark Security Agreement, dated as of January 20, 2010, by BROCADE
COMMUNICATIONS SYSTEMS, INC., a Delaware corporation, and [                    ]
(the “Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as collateral agent pursuant to the Security Agreements (as defined
below) (in such capacity, the “Collateral Agent”).



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, pursuant to the Indenture (the “2018 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.625 % Senior Secured
Notes due 2018 (the “2018 Notes”) to the holders thereof;

WHEREAS, pursuant to the Indenture (the “2020 Indenture”) dated as of
January 20, 2010, among the Company, the other Pledgors and Wells Fargo Bank,
National Association, as trustee, the Company has issued 6.875% Senior Secured
Notes due 2020 (the “2020 Notes”) to the holders thereof;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2018
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2018 Security Agreements”) in favor
of the Collateral Agent under the 2018 Indenture pursuant to which the Pledgor
is required to execute and deliver this Trademark Security Agreement;

WHEREAS, the Pledgor is a party to a Security Agreement applicable to the 2020
Notes of even date herewith (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “2020 Security Agreement” and,
together with the 2018 Security Agreement, the “Security Agreements”) in favor
of the collateral agent under the 2020 Indenture pursuant to which the Pledgor
is required to execute and deliver this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreements and used herein have the meaning given to them in the
Security Agreements.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I attached hereto;

(b) all Goodwill associated with such Trademarks; and

 

-2-



--------------------------------------------------------------------------------

(c) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreements
and the Pledgor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreements, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreements, the provisions of
the Security Agreements shall control unless the Collateral Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations (as
defined in each of the Security Agreements) (other than contingent
indemnification obligations not yet due and payable) and termination of the
Security Agreements, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgor an instrument in writing in recordable form releasing the
collateral pledge, grant, assignment, lien and security interest in the
Trademarks and Proceeds under this Trademark Security Agreement. In addition,
the Liens on the Trademarks and Proceeds thereof will be automatically released,
without the need for any action by the Collateral Agent or any other Secured
Party, in accordance with the provisions of Section 11.4 of each of the Security
Agreements.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:       Name:   Title:

Accepted and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:       Name:
  Title:

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

PLEDGOR

  

REGISTRATION
NUMBER

  

TITLE

     

Trademark Applications:

 

PLEDGOR

  

APPLICATION
NUMBER

  

TITLE

     

 

-5-



--------------------------------------------------------------------------------

EXHIBIT 7

FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

[                    ]

 

TO: [Bailee’s Name]

  [Bailee’s Address]

Re: Brocade Communications Systems, Inc.

Ladies and Gentlemen:

In connection with those two certain Security Agreements, each dated as of
January 20, 2010 (the “Security Agreement”), each made by Brocade Communications
Systems, Inc. (the “Company”), the Guarantors party thereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Collateral Agent (“Wells Fargo”) related to,
respectively, the Company’s 6.625% Senior Secured Notes due 2018 and the
Company’s 6.875% Senior Secured Notes due 2020, we have granted to Wells Fargo a
security interest in substantially all of our personal property, including our
inventory.

This letter constitutes notice to you, and your signature below will constitute
your acknowledgment, of Wells Fargo’s continuing security interest in all goods
with respect to which you are acting as bailee. Until you are notified in
writing to the contrary by Wells Fargo, however, you may continue to accept
instructions from us regarding the delivery of goods stored by you.

Your acknowledgment also constitutes a waiver and release, for Wells Fargo’s
benefit, of any and all claims, liens, including bailee’s liens, and demands of
every kind which you have or may later have against such goods (including any
right to include such goods in any secured financing to which you may become
party).

In order to complete our records, kindly have a duplicate of this letter signed
by an officer of your company and return same to us at your earliest
convenience.

 

-6-



--------------------------------------------------------------------------------

Receipt acknowledged, confirmed and approved:     Very truly yours, [BAILEE]    
[APPLICABLE PLEDGOR] By:         By:       Name:       Name:   Title:      
Title:

 

cc: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

-7-